Mr. Justice Myers delivered the opinion of the court. This is an appeal from a judgment of the Circuit Court of St. Clair county in favor of appellee for $950 upon an action in case against appellant to recover damages for injuries alleged to have been caused by the negligence of appellant in failing to provide appellee with a safe place to work. The alleged cause of action, the evidence in support thereof, the assignment of errors and the questions presented by the appeal, are the same as in the case of Consolidated Coal Co. of St. Louis v. Francis, ante, p. 227, to which reference is made. In harmony with views expressed by opinion in the Francis case the judgment in this case will likewise be reversed with finding of facts. Reversed, with finding of facts. We find as facts, to be incorporated with the judgment, that the appellant is not guilty of negligence as charged in the declaration, and that the injuries complained of were not the proximate result of appellant’s negligence.